Appleton, C. J.
This is on a note given in renewal of a note given by Blunt, Hinman & Co. for an open policy issued by the plaintiff corporation. Eben Blunt was by the act of incorporation one of the trustees of the company and signed the subscription paper referred to in Howard v. Palmer, ante. He was likewise a vice president.
The note originally given by Blunt, Hinman & Co. was settled by deducting the amount due for premiums and giving the present note signed by Blunt & Co. who were the successors in business of the first named firm, having purchased their business and property. The new firm when it gave the note in suit, took a new open policy under which they have effected insurance to the amount of $212.34; for which sum they are willing to be defaulted. “But,” as was remarked by Gray, J., in Deraismes v. The Merchants’ Mutual Insurance Company, 1 Comst., 375, “the concession that the note is so far valid, it seems to me, virtually admits that it is good for the whole amount.” That case was like the present in the charter of the insurance company and in the fact that there were risks taken under the open policy.
That the note in suit was given under § 9 to form part of the fund for the security of de'alers we cannot doubt. The Merchants’ Mutual Insurance Company v. Rey, 1 Sandf., 184.
The defendants are liable only for the amount of the note, and not for the premiums in addition to the note. The Merchants’ Mutual Insurance Company v. Leeds, 1 Sandf., 183.

Defendants defaulted.

Cutting, Walton, Barrows and Danforth, JJ., concurred.
Peters, J., did not sit.